NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MANUEL ALEJANDRO GUERRERO                       No.    15-72365
TOSTADO, AKA Manuel Guerrero, AKA
Manuel Alejandro Guerrero,                      Agency No. A206-412-099

                Petitioner,
                                                MEMORANDUM*
 v.

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 15, 2022**

Before:      SILVERMAN, WATFORD, and FORREST, Circuit judges.

      Manuel Alejandro Guerrero Tostado, a native and citizen of Mexico,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order

denying his appeal from an immigration judge’s decision denying his application



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for asylum, withholding of removal, and relief under the Convention Against

Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d

1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

         In his opening brief, Guerrero Tostado does not raise, and therefore waives,

any challenge to the agency’s dispositive determination that his asylum application

is time-barred. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-1080 (9th Cir.

2013) (issues not specifically raised and argued in a party’s opening brief are

waived).

         Substantial evidence supports the determination that Guerrero Tostado failed

to establish that the harm he experienced or fears in Mexico was or would be on

account of a protected ground. See Ayala v. Holder, 640 F.3d 1095, 1097-98 (9th

Cir. 2011) (applicant did not establish nexus to a particular social group where past

harm was motivated by reprisal); Grava v. INS, 205 F.3d 1177, 1181 n.3 (9th Cir.

2000) (“Purely personal retribution is, of course, not persecution on account of

political opinion.”). We reject as unsupported by the record Guerrero Tostado’s

contentions that the BIA failed to address issues or otherwise erred in analyzing

withholding of removal. Thus, Guerrero Tostado’s withholding of removal claim

fails.

         Substantial evidence also supports the agency’s denial of CAT relief because


                                           2                                   15-72365
Guerrero Tostado failed to show it is more likely than not he would be tortured by

or with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                         3                                  15-72365